******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE OF CONNECTICUT v. HOWARD
                 M. BUCKLAND
                   (SC 19240)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
         Argued May 19—officially released August 19, 2014

  Sean P. Barrett, with whom, on the brief, was Peter
G. Billings, for the appellant (defendant).
  James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Matthew C. Gedansky,
state’s attorney, and Charles W. Johnson, assistant
state’s attorney, for the appellee (state).
                           Opinion

   EVELEIGH, J. The defendant, Howard M. Buckland,
was convicted, following a jury trial, of one count of
operating a motor vehicle while under the influence of
intoxicating liquor and one count of operating a motor
vehicle while having an elevated blood alcohol content,
in violation of General Statutes (Supp. 2014) § 14-227a
(a) (1) and (2), respectively.1 The defendant was also
convicted, after a trial to the court, Baldini, J., of speed-
ing in violation of General Statutes § 14-219 (b) (3).2
Subsequently, the defendant entered a plea of nolo con-
tendere to the charge of having previously been con-
victed of operation of a motor vehicle while under the
influence of intoxicating liquor in violation of § 14-227a.
The trial court imposed a total effective sentence of
two years of incarceration, execution suspended after
eight months, a $2090 fine, and two years probation.
On appeal,3 the defendant argues that: (1) the trial court
improperly denied his motion to suppress evidence
regarding certain breath tests in violation of the con-
frontation clause as defined in Melendez-Diaz v. Massa-
chusetts, 557 U.S. 305, 129 S. Ct. 2527, 174 L. Ed. 2d
314 (2009); and (2) the constable who made the arrest
lacked the requisite authority. The state contends that:
(1) the state experts who testified fulfilled the require-
ments of Melendez-Diaz; and (2) the constable who
made the arrest in the present case was a duly qualified
special constable with the power of arrest. We agree
with the state and, accordingly, affirm the judgment of
the trial court.
   The jury reasonably could have found the following
facts. On the evening of December 11, 2010, Sergeant
James Desso, a special constable employed by the town
of Stafford, was operating a radar gun along Route
190. At approximately 10:40 p.m., Desso observed a car
operated by the defendant traveling at a rate of fifty-
nine miles per hour in a thirty-five miles per hour zone.
Desso pulled out behind the defendant’s vehicle and
activated his emergency lights and siren. The defendant
traveled approximately seven-tenths of one mile before
stopping his vehicle.
   Desso approached the driver’s side of the defendant’s
vehicle and detected the odor of alcohol through an
open window. Desso observed that the defendant’s
‘‘face seemed to be a little flushed, his speech was a
little bit slurred, and his eyes were a little glossy.’’ Desso
asked the defendant for his license, registration and
insurance information. According to Desso, the defen-
dant had difficulty gathering these documents from
both the glove compartment and his wallet. The defen-
dant told Desso that he had consumed two glasses of
wine at a nearby restaurant.
  Desso then asked the defendant to exit the vehicle.
Desso observed that the defendant had difficulty walk-
ing and that he was using the side of the car to steady
himself. While instructing the defendant on certain field
sobriety tests, Desso noticed that the defendant was
‘‘swaying.’’ Desso then administered a number of field
sobriety tests, including the horizontal gaze nystagmus
test, the one leg stand test, and the walk and turn test,
all of which the defendant failed. Desso also asked
the defendant to recite the alphabet and the defendant
missed three letters. Thereafter, Desso concluded that
the defendant was operating his vehicle while under
the influence of alcohol and, accordingly, placed the
defendant under arrest. The defendant was then trans-
ported to a police station for booking. Another police
officer, who observed the defendant at the station later
that evening, testified that the defendant smelled of
alcohol, slurred his speech and generally acted in a
manner consistent with inebriation.
   At the station, Desso informed the defendant of his
right to refuse a breath test. With the defendant’s per-
mission, Desso began to conduct a breath test using a
‘‘Draeger Alcotest 9510’’ (Draeger machine). After the
Draeger machine indicated that it was functioning prop-
erly, Desso took two breath samples from the defendant
in accordance with the standard procedures. The first
sample was taken at 11:48 p.m. and produced a reading
of 0.2217. The second sample was taken at 12:07 a.m.
and produced a reading of 0.2173.
   The state entered into evidence, as full exhibits, docu-
ments containing the results of these samples during
Desso’s testimony at trial. Specifically, the state intro-
duced exhibits 6 and 7, which consist of printed reports
from the Draeger machine that pertain, respectively, to
the two samples collected at the station. The state also
introduced a document, marked as exhibit 4, indicating
that the Draeger machine used in the present case ‘‘was
evaluated and certified for use as an [e]vidential
[b]reath [a]lcohol [t]est [i]nstrument.’’ Although Desso
testified that he operated the Draeger machine, he did
not testify as to how it was calibrated.
  The state next presented the testimony of Robert
Powers, the director of the Controlled Substances Toxi-
cology Laboratory for the Department of Emergency
Services and Public Protection. Powers testified at trial
that the laboratory oversees the training of instructors
for breath alcohol instruments, the repairs of old instru-
ments, and the selection of new instruments. Powers
testified that alcohol slows the function of the central
nervous system, causing behavioral changes and that,
for example, slurred speech tends to begin when the
blood alcohol content reaches 0.17. He also explained
the history of breath test machines and gave an over-
view of how they function, the science upon which they
are based, and the correlation between the breath test
results and blood alcohol content. He testified about
the control tests the Draeger machine performs auto-
matically, describing how the Draeger machine tests
air and gas samples before and after the subject’s breath
test. He testified that the Draeger machine reports,
which returned results indicating a blood alcohol con-
tent of 0.2217 and 0.2173, indicated that the defendant
had consumed as many as eleven drinks by the time of
his arrest. Powers further testified that the ratios used
to correlate between the breath test results and blood
alcohol content actually err in the average person’s
favor by tending to show a lower blood alcohol content
than is actually present. Powers also testified that,
accounting for the possibility that the defendant’s blood
breath ratio was not the same as an average person,
his true blood alcohol content could have been as low
as 0.17 or as high as 0.32.
   On June 30, 2011, the defendant filed a ‘‘Motion in
Limine Requesting Confrontation or, in the Alternative,
Suppression’’ claiming that his rights under the confron-
tation clause would be violated by the admission of the
Draeger machine reports.4 On December 12, 2011, the
defendant filed a second motion to suppress, claiming
that the evidence resulting from his arrest should be
excluded from the trial because Desso lacked authority
to make a warrantless arrest. After a hearing, the court
denied the defendant’s motions. Trial commenced on
December 15, 2011, the jury returned its verdict on
December 19, 2011, and the defendant was sentenced
on February 16, 2012. This appeal followed. Additional
facts will be furnished as necessary.
                            I
   The defendant contends that the trial court improp-
erly denied his motion to suppress the Draeger machine
reports. He argues that, since the state did not produce
four witnesses regarding the Draeger machine and its
calibration, the testimony was insufficient to meet the
requirements of Melendez-Diaz.5 The state maintains
that the production of the two witnesses who testified
at the trial were sufficient to meet the requirements of
Melendez-Diaz. We agree with the state.
   We start with the applicable standard of review.
‘‘[O]ur standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress
is well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [When] the
legal conclusions of the court are challenged, [our
review is plenary, and] we must determine whether
they are legally and logically correct . . . .’’ (Internal
quotation marks omitted.) State v. Stenner, 281 Conn.
742, 761, 917 A.2d 28, cert. denied, 552 U.S. 883, 123 S.
Ct. 290, 169 L. Ed. 2d 139 (2007).
  Prior to addressing the defendant’s precise claim in
this matter, it is instructive to review some recent
Supreme Court decisions regarding the issues raised
by the defendant. ‘‘In Crawford v. Washington, [541
U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004)], the
[United States] Supreme Court substantially revised its
approach to confrontation clause claims. Under Craw-
ford, testimonial hearsay is admissible against a crimi-
nal defendant at trial only if the defendant had a prior
opportunity for cross-examination and the witness is
unavailable to testify at trial. Id., 68. In adopting this
‘categorical’ approach, the court overturned existing
precedent that had applied an ‘open-ended balancing
[test]’; id., 67–68; conditioning the admissibility of out-
of-court statements on a court’s determination of
whether the proffered statements bore ‘adequate indicia
of reliability.’ . . . Ohio v. Roberts, 448 U.S. 56, 66, 100
S. Ct. 2531, 65 L. Ed. 2d 597 (1980). Although Crawford’s
revision of the court’s confrontation clause jurispru-
dence is significant, its rules govern the admissibility
only of certain classes of statements, namely, testimo-
nial hearsay. In the wake of Crawford, therefore, the
preliminary step in any confrontation clause analysis
is the determination of whether the subject statements
are testimonial hearsay.’’ State v. Arroyo, 284 Conn.
597, 618, 935 A.2d 975 (2007). In Crawford, the United
States Supreme Court held that the state trial court had
improperly admitted into evidence a recorded state-
ment that the defendant’s wife had given to police dur-
ing an interrogation, which had provided proof that the
defendant had not stabbed the victim in self-defense,
because it deprived the defendant of his sixth amend-
ment right to confront and cross-examine the witnesses
against him. Crawford v. Washington, supra, 68–69.
   Two cases decided by the United States Supreme
Court after Crawford apply the confrontation clause in
the specific context of scientific evidence. In Melendez-
Diaz v. Massachusetts, supra, 557 U.S. 310–11, the court
held that ‘‘certificates’’ signed and sworn to by state
forensics analysts, which set forth the laboratory results
of the drug tests of those analysts and which were
admitted into evidence in lieu of live testimony from
the analysts themselves, were ‘‘testimonial’’ within the
meaning of Crawford. In so concluding, the court rea-
soned that: (1) the certificates clearly were a sworn
and solemn declaration by the analysts as to the truth
of the facts asserted; (2) ‘‘under Massachusetts law the
sole purpose of the affidavits was to provide ‘prima
facie evidence of the composition, quality, and the net
weight’ of the analyzed substance’’; and (3) the court
could ‘‘safely assume that the analysts were aware of
the affidavits’ evidentiary purpose, since that purpose—
as stated in the relevant state-law provision—was
reprinted on the affidavits themselves.’’ Id., 311. In Bull-
coming v. New Mexico,           U.S.    , 131 S. Ct. 2705,
2710, 180 L. Ed. 2d 610 (2011), the court held that the
confrontation clause also does not permit the prosecu-
tion to introduce a forensic laboratory report containing
a testimonial statement by an analyst, certifying to the
results of a blood alcohol concentration test he per-
formed, through the in-court testimony of another sci-
entist ‘‘who did not sign the certification or perform or
observe the test reported in the certification.’’
  In the present case, the defendant claims that his
constitutional right of confrontation was violated when
the state was permitted to present the Draeger machine
reports without being required to call additional wit-
nesses. Specifically, the defendant argues that four wit-
nesses were required to satisfy the mandate of
Melendez-Diaz, namely: (1) the breath test operator;
(2) the calibration analyst; (3) the quality assurance
specialist; and (4) the ethanol breath standard analyst.
Although the defendant concedes that the state pre-
sented Desso and Powers as witnesses, he argues that
the state’s failure to call additional witnesses who might
have information relevant to the reliability of the
Draeger machine violates Melendez-Diaz and that,
therefore, his conviction must be reversed.
   The state contests the defendant’s arguments on the
ground that neither Melendez-Diaz nor Bullcoming
requires the government to present the live testimony
of all of the persons responsible for creating and main-
taining the particular scientific equipment used by the
analyst during those tests. Further, the state argues that
data generated by a machine is neither a ‘‘statement’’
nor ‘‘testimonial’’ for the purposes of the confrontation
clause. We agree with the state that neither Melendez-
Diaz nor Bullcoming require every witness in the chain
of custody to testify. Furthermore, although Melendez-
Diaz did not address the issue of whether raw data
constitutes testimonial evidence subject to the confron-
tation clause, we agree with other courts which have
answered that question in the negative.
   The defendant’s positions were directly discussed in
Melendez-Diaz as follows: ‘‘[C]ontrary to the dissent’s
suggestion . . . we do not hold, and it is not the case,
that anyone whose testimony may be relevant in estab-
lishing the chain of custody, authenticity of the sample,
or accuracy of the testing device, must appear in person
as part of the prosecution’s case.’’ Melendez-Diaz v.
Massachusetts, supra, 557 U.S. 311 n.1. The defendant
claims that the United States Supreme Court only meant
that the state need not present every witness in the
chain of custody of a particular piece of evidence, but
that the state must present every witness who might
testify to the accuracy of the testing device. The court
further stated in Melendez-Diaz that ‘‘[i]t is up to the
prosecution to decide what steps in the chain of custody
are so crucial as to require evidence; but what testimony
is introduced must [if the defendant objects] be intro-
duced live. Additionally, documents prepared in the
regular course of equipment maintenance may well
qualify as nontestimonial records.’’ (Emphasis omitted.)
Id., 311 n.1. This statement is noteworthy because the
state established the accuracy and reliability of the
Draeger machine, by way of exhibit 4, which was admit-
ted after the defendant expressly represented that he
had no objection to the certificate’s admission. Exhibit
4 established that the Draeger machine utilized in the
present case was both evaluated and certified for use
as an ‘‘[e]vidential [b]reath [t]est [i]nstrument.’’ Thus,
we agree with the state that, having expressly acceded
to the admission of this evidence establishing the
machine’s accuracy in hearsay form, the defendant’s
claim that the mere admission of the subsequent test
results from that machine precluded him from challeng-
ing the accuracy and reliability of the machine is mer-
itless. In Crawford, Melendez-Diaz and Bullcoming,
the witness whose absence from the trial deprived the
defendant of his confrontation rights was the individual
who made the inculpatory statement against the defen-
dant. In this case, the state produced both the person
who performed the test, and an expert to explain the
results of the test. The live presence of these witnesses,
together with the uncontested admission of exhibit 4,
satisfies the requirements of Melendez-Diaz and Bull-
coming.
   We also note that the United States Supreme Court
has not addressed the issue of whether the introduction
of raw data generated by a machine falls within the
confines of Crawford or Melendez-Diaz. Both the
majority and the concurrence in Bullcoming empha-
sized, however, that the holding of that case was limited
to human statements and actions and did not necessar-
ily apply to raw, machine produced data. See Bullcom-
ing v. New Mexico, supra, 131 S. Ct. 2714 (emphasizing
that analyst’s certification as to manner in which he
conducted testing ‘‘relat[es] to past events and human
actions not revealed in raw, machine-produced data,’’
that is ‘‘meet for cross-examination’’); id., 2722 (Soto-
mayor, J., concurring) (‘‘this is not a case in which the
[s]tate introduced only machine-generated results, such
as a printout from a gas chromatograph’’).
   Other courts that have directly addressed the issue
have concluded that raw data produced by a machine
does not constitute a ‘‘statement’’ for purposes of the
confrontation clause. In United States v. Washington,
498 F.3d 225, 229–30 (4th Cir. 2007), cert. denied, 557
U.S. 934, 129 S. Ct. 2856, 174 L. Ed. 2d 600 (2009), the
United States Court of Appeals for the Fourth Circuit
reasoned as follows: ‘‘Only testimonial statements
cause the declarant to be a witness within the meaning
of the [c]onfrontation [c]lause. It is the testimonial char-
acter of the statement that separates it from other hear-
say that, while subject to traditional limitations upon
hearsay evidence, is not subject to the [c]onfrontation
[c]lause. . . .
   ‘‘In the case before us, the statements in question are
alleged to be the assertions that [the defendant’s] blood
sample contained [phencyclidine (PCP)] and alcohol.
But those statements were never made by the techni-
cians who tested the blood. The most the technicians
could have said was that the printed data from their
chromatograph machines showed that the blood con-
tained PCP and alcohol. The machine printout is the
only source of the statement, and no person viewed a
blood sample and concluded that it contained PCP and
alcohol. Yet, the very same data that would have permit-
ted the lab[oratory] technicians to say that the blood
contained PCP and alcohol [was] also seen and interpre-
ted by [the toxicologist who testified at trial]. Moreover,
[that] data [was] the only basis upon which [the toxicol-
ogist] stated in court that the blood sample contained
PCP and alcohol. In short, the inculpating statement—
that [the defendant’s] blood sample contained PCP and
alcohol—was made by the machine on printed sheets,
which were given to [the toxicologist]. The technicians
could neither have affirmed or denied independently
that the blood contained PCP and alcohol because all
the technicians could do was to refer to the raw data
printed out by the machine. Thus, the statements to
which [the toxicologist] testified in court—the blood
sample contained PCP and alcohol—did not come from
the out-of-court technicians, and so there was no viola-
tion of the [c]onfrontation [c]lause.
   ‘‘Moreover, there would be no value in cross-examin-
ing the lab[oratory] technicians on their out-of-court
statements about whether the blood sample tested posi-
tive for PCP and alcohol because they made no such
statements. They would only be able to refer to the
machine’s printouts, which [the toxicologist] also had.
The value of cross-examination might relate to authenti-
cation or to a description of the machines or to the
chain of custody, but none of these were issues at trial,
nor are they issues on appeal. Whether the machines
properly reported PCP or alcohol is determined by the
raw data that the machines generated, and its truth is
dependent solely on the machine.
   ‘‘Thus, we reject the characterization of the raw data
generated by the lab[oratory’s] machines as statements
of the lab[oratory] technicians who operated the
machines. The raw data generated by the diagnostic
machines are the statements of the machines them-
selves, not their operators. But statements made by
machines are not out-of-court statements made by
declarants that are subject to the [c]onfrontation
[c]lause.’’ (Citation omitted; emphasis altered; internal
quotation marks omitted.)
   The Fourth Circuit Court of Appeals continued: ‘‘A
‘statement’ is defined by [rule 801 (a) of the Federal
Rule of Evidence] as an ‘(1) oral or written assertion
or (2) nonverbal conduct of a person, if it is intended
by the person as an assertion.’ . . . Obviously, the lab[-
oratory] technicians made no statements of any kind,
and they did not say or write the information generated
by the machines. The machines generated data by
manipulating blood through a common scientific and
technological process. The lab[oratory] technicians’
role was simply to operate the machines. The ‘state-
ment’ that [the defendant’s] blood contained PCP and
alcohol is a conclusion drawn only from the machines’
data, and its source was independent of human observa-
tion or reporting. Only the machine, through its diagnos-
tic and technical process, could provide facts about
the chemical composition of [the defendant’s] blood.
Accordingly, the raw data generated by the machines
were not the statements of technicians.
   ‘‘Additionally, this raw data generated by the
machines were not hearsay statements as implicated
by the [c]onfrontation [c]lause. [Hearsay] is understood
to be ‘a statement, other than one made by the declarant
while testifying at the trial or hearing, offered in evi-
dence to prove the truth of the matter asserted.’ Fed.
R. Evid. 801 (c) . . . . ‘A declarant is a person who
makes a statement.’ Fed. R. Evid. 801 (b). . . . And a
‘statement,’ to repeat, is an ‘(1) oral or written assertion
or (2) nonverbal conduct of a person, if it is intended
by the person as an assertion.’ Fed. R. Evid. 801 (a)
. . . . Only a person may be a declarant and make a
statement. Accordingly, ‘nothing ‘‘said’’ by a machine
. . . is [hearsay].’ [4 C. Mueller & L. Kirkpatrick, Fed-
eral Evidence (2nd Ed. 1994) § 380, p. 65; see also]
United States v. Hamilton, 413 F.3d 1138, 1142–43 (10th
Cir. 2005) (concluding that the computer-generated
header information accompanying pornographic
images retrieved from the Internet was not a hearsay
statement because there was no ‘person’ acting as a
declarant); United States v. Khorozian, 333 F.3d 498,
506 [3d Cir.] (concluding that an automatically gener-
ated time stamp on a fax was not a hearsay statement
because it was not uttered by a [person]) [cert. denied,
540 U.S. 968, 124 S. Ct. 450, 157 L. Ed. 2d 314 (2003)];
People v. Holowko, [109 Ill. 2d 187, 191–93, 486 N.E.2d
877] (1985) (concluding ‘that the printout of results
of computerized telephone tracing equipment is not
hearsay evidence’ but rather ‘a self-generated record of
its operations’) . . . .
  ‘‘In short, the raw data generated by the machines
do not constitute ‘statements’ and the machines are not
‘declarants.’ As such, no out-of-court statement impli-
cating the [c]onfrontation [c]lause was admitted into
evidence through the testimony of [the toxicologist].
   ‘‘Any concerns about the reliability of such machine-
generated information is addressed through the process
of authentication not by hearsay or [c]onfrontation
[c]lause analysis. When information provided by
machines is mainly a product of ‘mechanical measure-
ment or manipulation of data by well-accepted scientific
or mathematical techniques,’ 4 [C.] Mueller & [L.] Kirk-
patrick, [supra, p. 65], reliability concerns are addressed
by requiring the proponent to show that the machine
and its functions are reliable, that it was correctly
adjusted or calibrated, and that the data (in this case,
the blood) put into the machine was accurate (i.e., that
the blood put into the machine was the defendant’s).
In other words, a foundation must be established for
the information through authentication, which Federal
Rule of Evidence 901 (b) (9) allows such proof to be
authenticated by evidence ‘describing [the] process or
system used to produce [the] result’ and showing it
‘produces an accurate result.’ But none of these con-
cerns were issues below, nor are they issues in this
appeal.’’ (Emphasis omitted; footnotes omitted.) United
States v. Washington, supra, 498 F.3d 230–31; accord
United States v. Lamons, 532 F.3d 1251, 1260–65 (11th
Cir.), cert. denied, 555 U.S. 1009, 129 S. Ct. 524, 172 L.
Ed. 2d 384 (2008); United States v. Moon, 512 F.3d 359,
362 (7th Cir.), cert. denied, 555 U.S. 812, 129 S. Ct. 40,
172 L. Ed. 2d 19 (2008); United States v. Khorozian,
supra, 333 F.3d 506; People v. Lopez, 55 Cal. 4th 569,
583, 286 P.3d 469, 147 Cal. Rptr. 3d 559 (2012), cert.
denied,       U.S.     , 133 S. Ct. 1501, 185 L. Ed. 2d 556
(2013); Cranston v. State, 936 N.E.2d 342, 345 (Ind. App.
2010); People v. Dinardo, 290 Mich. App. 280, 290, 801
N.W.2d 73 (2010); Luginbyhl v. Commonwealth, 46 Va.
App. 460, 466–68, 618 S.E.2d 347 (2005).
   As in Washington, the defendant’s claim in this
appeal is purely constitutional and he does not claim
that the state failed to lay a sufficient evidentiary foun-
dation for the introduction of the Draeger machine
reports. Moreover, even if such a claim had been pur-
sued before the trial court and in the present appeal,
it would have been meritless. See United States v. Ham-
blen-Baird, 266 F.R.D. 38, 40–41 (D. Mass. 2010). There-
fore, we agree with the reasoning contained in
Washington and the other federal courts that have
addressed the issue. We hold that the machine gener-
ated data is not subject to the restrictions imposed by
Crawford, Melendez-Diaz and Bullcoming.
   Consequently, for all of the reasons stated, we agree
with the state that the defendant was not denied his
constitutional right of confrontation by the admission
of the Draeger machine reports. Therefore, we conclude
that the trial court properly denied the defendant’s first
motion to suppress.
                            II
  The defendant next claims that the trial court improp-
erly denied his motion to suppress the evidence
resulting from his arrest. In that motion, the defendant
claimed that Desso did not have the authority necessary
to make a warrantless arrest pursuant to General Stat-
utes § 54-1f (a). Therefore, the defendant argued, the
arrest violated his rights under the fourth amendment
to the United States constitution.6 He renews his argu-
ment in this appeal.
   Some additional facts are necessary for the consider-
ation of this claim. At the pretrial hearing on the defen-
dant’s motion to suppress the breath test results, Desso
testified on direct examination that he had worked for
the Stafford Police Department for twenty-eight years,
during which he was a sworn police officer, that he
had worked as both a patrolman and a police sergeant,
that he graduated from the Connecticut State Police
Academy, and that he had made approximately 100
arrests for operating under the influence over the years.
On cross-examination, Desso clarified that he was a
‘‘police constable,’’ that he was hired by the town of
Stafford, which put him through municipal training, and
that there is a statute that authorizes him to exercise
police powers. After eliciting this evidence on cross-
examination, defense counsel filed a motion to suppress
‘‘any and all evidence gathered as a result of the initial
stop, arrest and detention’’ by Desso on the ground that
Desso’s appointment as a ‘‘special constable’’ was not
done in compliance with all of the pertinent statutory
requirements. During a hearing on the motion, the
defendant argued that, under his reading of the perti-
nent statutes, Desso was not properly appointed as a
constable because there were no town ordinances
passed by the town of Stafford that specifically author-
ized the first selectman to make such an appointment.
At the beginning of the state’s argument in response,
the trial court permitted the state to proffer exhibit 1.
This exhibit, which was admitted into evidence without
objection, was signed by the first selectman for the
town of Stafford and expressly certified that Desso was
among the three individuals appointed as special con-
stables between October 28, 2010 and October 15, 2011.
Exhibit 1 explicitly stated that Desso’s appointment
was made ‘‘in accordance with General Statutes § 7-
92.’’7 Following argument, the trial court denied the
defendant’s motion. The court found, inter alia, that the
defendant failed to present ‘‘any conclusive proof that
the town of Stafford does not have an ordinance that
provides for the appointment of constables by the chief
executive authority and the identification of constables
as peace officers.’’ The court expressly relied upon
exhibit 1 as one basis for finding that Desso was author-
ized by the town of Stafford to serve as a special consta-
ble, pursuant to § 7-92. The trial court further found
that Desso ‘‘was a member of a division of state police
within the Department of Public Safety or an organized
local police department within the meaning of General
Statutes § 53a-3 and therefore he had arrest powers
within the meaning of [§] 54-1f.’’
  The defendant’s claim on appeal is twofold. First,
he argues that the trial court’s finding that Desso was
appointed as a special constable by his town’s chief
executive officer was clearly erroneous. Second, the
defendant argues that the absence of any ordinances
in the town of Stafford expressly authorizing the first
selectman to appoint a special constable rendered any
such appointment void in this case. In response, the
state argues that the trial court’s finding that Desso was
appointed as a special constable was clearly supported
by the evidence. Further, the state contends that, unlike
some other statutes, § 7-92 does not require that there
be any supporting ordinances in order for such an
appointment to be valid or in order for special consta-
bles to exercise the power of arrest. We agree with
the state.
   In addition to the standard of review for motions
to suppress discussed previously in this opinion, the
resolution of this issue involves a matter of statutory
construction. ‘‘Because statutory interpretation is a
question of law, our review is de novo. . . . When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . The test to determine ambigu-
ity is whether the statute, when read in context, is
susceptible to more than one reasonable interpretation.
. . . When a statute is not plain and unambiguous, we
also look for interpretive guidance to the legislative
history and circumstances surrounding its enactment,
to the legislative policy it was designed to implement,
and to its relationship to existing legislation and com-
mon law principles governing the same general subject
matter . . . .’’ (Internal quotation marks omitted.)
McCoy v. Commissioner of Public Safety, 300 Conn.
144, 150–51, 12 A.3d 948 (2011).
   We begin with the text of the relevant statutes. Sec-
tion § 54-1f (a) provides in relevant part: ‘‘Peace offi-
cers, as defined in subdivision (9) of section 53a-3, in
their respective precincts, shall arrest, without previous
complaint and warrant, any person for any offense in
their jurisdiction, when the person is taken or appre-
hended in the act or on the speedy information of oth-
ers, provided that no constable elected pursuant to the
provisions of section 9-200 shall be considered a peace
officer for the purposes of this subsection, unless the
town in which such constable holds office provides, by
ordinance, that constables shall be considered peace
officers for the purpose of this subsection.’’8
  General Statutes § 9-200 provides in relevant part:
‘‘Each town shall elect, at its regular municipal election,
unless otherwise provided by law and except as pro-
vided in section 9-185, not more than seven consta-
bles . . . .’’
   General Statutes § 9-185 provides in relevant part:
‘‘Unless otherwise provided by special act or charter
. . . (6) constables . . . shall be elected, provided any
town may, by ordinance, provide for the appointment,
by its chief executive authority, of (A) a constable or
constables in lieu of constables to be elected under
section 9-200 . . . .’’
   Section 7-92 provides in relevant part: ‘‘The chief
executive officer of any municipality may appoint such
number of special constables as he or she deems neces-
sary to preserve the public peace within such municipal-
ity, who may serve for terms of not more than two
years or during any public celebration or gathering or
any riot or unusual excitement, and such special offi-
cers shall have the authority of constables of such town
to serve criminal process and make arrests for commis-
sion of crime. . . .’’
   The plain and unambiguous language of these stat-
utes creates three types of constables. One type of con-
stable is elected by the municipal voters pursuant to
§ 9-200. The second type of constable is appointed by
a municipality’s chief executive pursuant to § 9-185.
The third type of constable, denominated as a special
constable, is appointed by the municipality’s chief exec-
utive officer pursuant to § 7-92.
  Constables elected pursuant to § 9-200 are expressly
excluded from being considered ‘‘peace officers’’ with
arrest powers under § 54-1f (a), unless there is a specific
ordinance providing otherwise. See General Statutes
§ 54-1f (a) (‘‘provided that no constable elected pursu-
ant to the provisions of section 9-200 shall be considered
a peace officer for the purposes of this subsection,
unless the town in which such constable holds office
provides, by ordinance, that constables shall be consid-
ered peace officers for the purposes of this sub-
section’’).
  Likewise, § 9-185 requires an ordinance expressly
authorizing a municipality’s chief executive officer to
appoint constables in lieu of elections under § 9-200. See
General Statutes § 9-185 (‘‘any town may, by ordinance,
provide for the appointment, by its chief executive
authority, of . . . a constable or constables in lieu of
constables to be elected under section 9-200’’).
  The appointment of special constables pursuant to
§ 7-92, unlike the appointment of constables under § 9-
185, does not require the passage of a municipal ordi-
nance. Further, unlike constables elected pursuant to
§ 9-200 or appointed pursuant to § 9-185, special consta-
bles appointed pursuant to § 7-92 are not dependent
upon §§ 53a-3 (9) and 54-1f as authority for their arrest
powers. Rather, § 7-92 expressly authorizes special con-
stables to ‘‘make arrests for commission of crime.’’
Therefore, contrary to the defendant’s claims, neither
the authority of a municipality’s chief executive officer
to appoint a special constable, nor the authority of a
special constable to exercise the power of arrest once
appointed, are dependent upon the enactment of a
municipal ordinance. Accordingly, Desso, as a special
constable appointed pursuant to § 7-92, had the power
to make the arrest in the present case.9 Therefore, we
conclude that the trial court properly denied the defen-
dant’s second motion to suppress.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     General Statutes (Supp. 2014) § 14-227a (a) provides in relevant part:
‘‘No person shall operate a motor vehicle while under the influence of
intoxicating liquor or any drug or both. A person commits the offense of
operating a motor vehicle while under the influence of intoxicating liquor
or any drug or both if such person operates a motor vehicle (1) while under
the influence of intoxicating liquor or any drug or both, or (2) while such
person has an elevated blood alcohol content. For the purposes of this
section, ‘elevated blood alcohol content’ means a ratio of alcohol in the
blood of such person that is eight-hundredths of one per cent or more of
alcohol, by weight . . . .’’ We note that the defendant’s two convictions
under § 14-227a were merged by the trial court.
   We also note that § 14-227a has been amended by our legislature several
times since the events underlying the present appeal. See, e.g., Public Acts
2013, No. 13-271, § 51. These amendments are not, however, relevant to the
issues presented in this appeal. Hereinafter, all references to § 14-227a are
to the version appearing in the 2014 supplement to the General Statutes.
   2
     General Statutes § 14-219 provides in relevant part: ‘‘(b) Any person who
operates a motor vehicle . . . (3) on any other highway at a rate of speed
greater than fifty-five miles per hour but not greater than sixty miles per
hour . . . shall commit an infraction . . . .’’
   3
     The appeal was initially filed in the Appellate Court and we transferred
the matter to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   4
     In this motion, the defendant asked the court to suppress the ‘‘results
of the chemical analysis of the [d]efendant . . . .’’ Consequently, we treat
this motion as a motion to suppress.
   5
     Specifically, the defendant argues that four witnesses were required to
satisfy the mandate of Melendez-Diaz, namely: (1) the breath test operator;
(2) the calibration analyst; (3) the quality assurance specialist; and (4) the
ethanol breath standard analyst.
   6
     Although the defendant makes one assertion in his brief that his claim
also implicates the sixth and fourteenth amendments to the United States
constitution and article first, §§ 7, 8 and 9, of the Connecticut constitution,
the arguments presented in his brief focus solely on the fourth amendment
and whether the evidence should have been suppressed as ‘‘the fruit of an
illegal search and seizure’’ due to Desso’s allegedly questionable status as
a peace officer. The defendant cites to no specific portion of the sixth
amendment, the fourteenth amendment or the state constitution. Certainly,
there is no meaningful discussion involving these provisions. Accordingly,
we focus on the defendant’s fourth amendment claim. We deem the defen-
dant’s remaining constitutional claims to be abandoned. See State v. Ran-
dolph, 284 Conn. 328, 375 n.12, 933 A.2d 1158 (2007) (‘‘We have repeatedly
apprised litigants that we will not entertain a state constitutional claim unless
the defendant has provided an independent analysis under the particular
provisions of the state constitution at issue. . . . Without a separately
briefed and analyzed state constitutional claim, we deem abandoned the
defendant’s claim.’’ [Internal quotation marks omitted.]).
   7
     General Statutes § 7-92 provides: ‘‘The chief executive officer of any
municipality may appoint such number of special constables as he or she
deems necessary to preserve the public peace within such municipality,
who may serve for terms of not more than two years or during any public
celebration or gathering or any riot or unusual excitement, and such special
officers shall have the authority of constables of such town to serve criminal
process and make arrests for commission of crime. The chief executive
officer may appoint special constables: (1) With limited geographical juris-
diction; or (2) who are appointed at the request of corporations, associations
or businesses and are subject to such limitations, restrictions and conditions
as the chief executive officer of the municipality deems appropriate, and
who shall: (A) Have jurisdiction only on land controlled by such corporation,
association or business; (B) be deemed for all purposes to be agents and
employees of such corporation, association or business; and (C) be paid
for their services by such corporation, association or business.’’
   8
     General Statutes § 53a-3 (9) defines ‘‘ ‘[p]eace officer’ ’’ as, inter alia, ‘‘a
constable who performs criminal law enforcement duties . . . .’’
   9
     We also reject the defendant’s argument that there was insufficient evi-
dence for the court to conclude that Desso had been duly appointed by the
executive authority. Exhibit 1, which was admitted without objection or
limitation, is a certification from the first selectman for the town of Stafford
that Desso was among the three individuals appointed as the town’s special
constables between October 28, 2010 and October 15, 2011. Exhibit 1
expressly states that Desso’s appointment was made ‘‘in accordance with
§ 7-92.’’ Although there appears to be some dispute between the parties
whether this exhibit was marked as a full exhibit, or for identification
purposes only for the purposes of the hearing, it is clear that the testimony
before the court serves as a sufficient foundation for us to hold that the
trial court’s factual findings were not clearly erroneous.